Citation Nr: 0908557
Decision Date: 02/13/09	Archive Date: 03/12/09
 

DOCKET NO.  08-38 772	)	DATE FEB 13 2009
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the December 1994 Board decision that found that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a nervous condition.  

(The issues of entitlement to service connection for a right ankle condition, and whether new and material evidence has been received to reopen the claims for service connection for bronchial asthma, generalized anxiety disorder, and a back condition, are the subject of a separate Board decision.)


REPRESENTATION

Moving party represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The Veteran, who is the moving party, had active military service from August 1974 to August 1976. 

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion of the Veteran, received in September 2008, in which he alleges CUE in a December 1994 Board decision that found that new and material evidence had not been submitted to reopen a claim for service connection for a nervous condition.

The Veteran has perfected an appeal to the Board regarding service connection claims for bronchial asthma, generalized anxiety disorder, a back condition, and a right ankle condition.  Those claims are addressed in a separate decision.


FINDINGS OF FACT

 1.  In a December 1994 decision, the Board determined that the Veteran had not submitted new and material evidence sufficient to reopen a claim for service connection for a nervous condition. 

2.  The December 1994 Board decision was supported by the evidence then of record, and was consistent with the applicable law and regulations at that time.


CONCLUSION OF LAW

The December 1994 Board decision that found that new and material evidence had not been submitted to reopen a claim for service connection for a nervous condition is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 to 20.1411 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of clear and unmistakable error in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  Thus, further discussion about notification and assistance is unnecessary in this case.  

A decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, a prior decision shall be reversed or revised.  38 U.S.C.A. § 7111.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400 to 20.1411.  The implementing regulation defines CUE as a very specific and rare kind of error, of fact or law, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  In the context of an application to reopen, the requirement that the result would have been manifestly different but for the error means that a finding of service connection would have resulted.  See Crippen v. Brown, 9 Vet. App. 412 (1996); Jennings v. Mansfield, 509 F.3d 1362, 1367 (Fed. Cir. 2007).  

If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  The Court has stated that subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993).  For a Board decision issued on or after July 21, 1992, the record to be reviewed includes relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b).   

Factual Background

The Veteran initially filed a claim for service connection for a nervous condition in April 1988, at which time he asserted that he had been experiencing an anxiety disorder that began in service.  However, at that time, his service medical records were devoid of any complaints, findings, or manifestations of a nervous condition or any pathology attributable to a psychiatric disorder.  Moreover, while the evidence had shown that he had been hospitalized and diagnosed with anxiety neurosis five months after his separation from service, the record indicated that this condition and hospitalization were caused by his abuse of alcohol, not his period of active service.  Accordingly, the RO denied the claim in a July 1988 rating decision.  The Veteran was notified of the decision and his rights to appeal.  However, he did not appeal the decision.

The Veteran applied to reopen his claim for service connection for a nervous condition in December 1990.  At that time, the evidence before VA included the Veteran's service medical records; his own statements that his generalized anxiety disorder was caused by his period of active service; VA treatment records dated from July 1988 to July 1990; and an October 1990 VA psychiatric examination report.  The evidence showed that the Veteran had been diagnosed with and treated for paranoid schizophrenia and generalized anxiety disorder.  However, the record did not indicate that his psychiatric disorders were related to service.  Thus, the RO declined to reopen the claim because it determined that the Veteran had failed to submit new and material evidence.  In March 1991, the Veteran perfected an appeal of the December 1990 decision.

In June 1992, the Veteran submitted a written statement and an audio cassette to the Board.  In the statement, he claimed that the tape was a copy of a recording that he made while he was stationed in Vietnam in March 1975 and had sent to his family.   On the tape, he described his feelings of nervousness and asked his mother to help him get out of the Army.  As an aside, the Board notes that the Veterans Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) of record does not show that he ever served in the Republic of Vietnam.

The Board issued the decision at issue here in December 1994.  The Board described the following evidence that had been submitted since the July 1998 denial: (1) VA and private treatment records dated from 1981 to 1990 that showed that the Veteran had been diagnosed with a variety of conditions including paranoid schizophrenia, undifferentiated schizophrenia, and generalized anxiety disorder; (2) statements from private physicians relating the Veterans psychiatric condition to his period of active service; (3) records from the Puerto Rican Retirement Bureau showing that the Veteran had been awarded disability retirement pension benefits due to his schizoaffective disorder; and (4) the Veterans contentions that his nervous condition began in service contained in pleadings, personal statements, and the audio cassette.
 
The Board concluded that the medical evidence submitted by the Veteran was new.  However, it determined that the evidence was not material because it did not provide a credible basis to establish a relationship between the Veterans post-service conditions and his period of active service.  Specifically, the Board stated that it did not accept the doctors statements that related the Veterans condition to service because they were solely based on histories provided by the Veteran that were uncorroborated by the Veterans service medical records.  The Board noted that as a layperson, the Veteran was simply not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board also found that the contentions submitted by the Veteran in the form of pleadings, personal statements, and the audio cassette letter were not new because the Veteran essentially reiterated his previously considered assertions that his condition began in service.  The Board went on to state that the recent submission of the cassette tape, which contains an audio-letter allegedly prepared by the appellant to his family in March 1975, and wherein he described his complaints of nervousness, appears to the Board to be an attempt to establish a contemporaneous account of his nervous symptoms incurred during service, notwithstanding service medical records which are negative for such symptoms.  The Board questioned why the tape, which was allegedly created in 1975, had not been submitted until 1992.  The Board also noted that the content of the audio recording was suspicious because of the frequency of the Veterans references to nervous complaints, and his use of the term nervous episode, which were medical conclusions that the Board did not believe the Veteran would have had knowledge of in 1975 as a 20 year old soldier.  Since the Board concluded that the Veteran had not submitted evidence that was new and material, it declined to reopen the previously denied claim of entitlement to service connection for a nervous condition.

Analysis

The Veteran asserts that the December 1994 Board decision should be reversed because the Boards failure to presume the credibility of the submitted audio cassette constituted CUE.  He has argues that the Board failed to find the evidence he submitted credible, and therefore deemed it as not material.  The moving party contends that but for the Boards error, the service connection claim for a nervous disorder would have been granted.

At the time of the December 1994 decision, a two-step analysis was required to determine whether a decision could be reopened.  First, VA had to determine whether the evidence submitted since the last final decision on the merits was new and material.  If it was determined that the Veteran had produced new and material evidence, the claim was deemed to be reopened and the case was then evaluated on the basis of all the evidence.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Court defined new and material evidence as evidence that creates a reasonable possibility of an allowance.  New evidence had to be more than merely cumulative of other evidence already of record.  Material evidence was defined as evidence that was relevant and probative of the issue at hand.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Court elaborated that evidence was new and material when it created a reasonable possibility of changing the result when viewed in the context of all evidence, both old and new.  For the limited purpose of determining whether to reopen a claim, the VA was generally required to accept the new evidence as credible and entitled to full weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

After carefully reviewing the December 1994 decision and the applicable law, the Board finds that the decision was not clearly and unmistakably erroneous.  The Board in December 1994 reviewed the newly submitted evidence, which was made up of VA and private treatment records; records from the Puerto Rican Retirement Bureau; and the Veterans contentions, weighed the evidence before it, and reached its decision.  The Veteran's allegation essentially amounts to a disagreement as to how the facts were weighed or evaluated, however, a disagreement as to how facts are weighed or evaluated does not constitute CUE.

As to the Veterans assertion that it was error for the Board not to afford credibility to the audio cassette submitted by the Veteran in 1992, even if this evidence had been deemed to have been new and material, given that the contents of the tape was cumulative and redundant of the statements previously made by the Veteran, the outcome would not have been manifestly different.  As noted above, to warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(c).  The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  See 38 C.F.R. § 20.1411(a).

In sum, CUE is a very specific and rare kind of error, of fact or law, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Here, the evidence shows that the Board correctly applied the law to the facts in its December 1994 decision.  Therefore, the motion for revision or reversal on the basis of CUE must be denied.


ORDER

The motion for reversal or revision of the December 1994 Board decision on the basis of CUE is denied.

 

                       ____________________________________________
	DEMETRIOS G. ORFANOUDIS
	Acting Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision on your motion for the Board to review one or more of its final decisions for clear and unmistakable error (CUE).  If you are satisfied with the outcome of this decision, you do not need to do anything.  However, if you are not satisfied with this decision, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive - you can do all three at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion to vacate with the Board. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at http://www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration?  You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.  If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision.



VA FORM
Jun 2008	 4597b  Page 1                                                                                                                                                       Continued

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  See 38 C.F.R. 20.904.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence submitted by or on behalf of the appellant.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2).

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d).  

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  

Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own motion, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).







VA FORM
Jun 2008	 4597b   Page 2
	SUPERSEDES VA FORM 4597B, OCT 2007, WHICH WILL NOT BE USED


